Citation Nr: 0309324	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  02-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision, which 
confirmed and continued a previous denial of service 
connection for degenerative joint disease of the lumbosacral 
spine.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

During a VA examination in April 2003, the veteran reported 
that he underwent three lumbar laminectomies at Bay Medical 
Center in Bay City, Michigan.  He noted the first in 1995, 
the second in 1999 and the third in 2000.  A review of the 
claims file revealed only one medical report for a lumbar 
laminectomy in May 1997 at Bay Medical Center.  Thus, the RO 
is instructed to contact Bay Medical Center and request the 
appropriate medical records pertaining to lumbar laminectomy 
surgery in 1995, 1999 and 2000.      

While this file was in the possession of the Board, 
additional development was undertaken, to include obtaining 
additional medical records and providing the veteran with a 
VA medical examination.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the Federal Court held, in essence, 
that evidence obtained by the Board could not be considered 
by the Board without first remanding the case to the AOJ 
(agency of original jurisdiction) for initial consideration.

In view of the foregoing, the case is remanded for the 
following:
 
1.  The Board finds that there remains a 
further duty to assist the veteran on his 
claim for service connection for 
degenerative joint disease of the 
lumbosacral spine. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002). The 
RO must review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 are fully complied with and 
satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of any 
other medical care providers who treated 
the veteran for degenerative joint 
disease of the lumbar spine since July 
1964.  A review of the veteran's April 
2003 VA examination indicates that the 
veteran underwent three lumbar 
laminectomies in 1995, 1999 and 2000 at 
Bay Medical Center, 1900 Columbus Avenue, 
Bay City, Michigan 48708.  The RO should 
make arrangements to obtain the following 
types of records:  Notes, Consults, 
Discharge Summaries, Vitals, Medications, 
Lab Findings, Imaging (X-Ray, MRI, CT 
scan), Procedures, Problem List and 
Confirmed Diagnoses concerning each 
hospitalization.  After securing the 
necessary release, the RO should obtain 
these records.  If any records cannot be 
obtained, it should be so documented in 
the claims folder.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




